DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 11/09/2020. As directed by the amendment: claims 1, 21 and 30 have been amended; claims 2-9, 12-13, 18, 28 and 34 have been canceled. Thus, claims 1, 10, 11, 14-17, 19-27, 29-33, 35 and 36 are presently pending in this application.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 11, 14-17, 19-27, 29-33, 35 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manor et al. (US 2001/0056250) in view of Arkans (US 6,358,219) and  Barak et al. (US 2002/0042583).
Regarding claims 1, 19 and 21, Manor et al. discloses a compression device 50 (fig. 5-6) for a lower limb termination in a foot (fig. 6), wherein the foot extends from a heel to toes at a distal end of the foot, the heel having a plantar portion at a bottom of the foot and a posterior portion at a back of the foot, wherein the foot further includes an arch and a ball of the foot more distal than a distal end of the arch (fig. 6), the compression device comprising:
a wrap 50 (fig. 5) adapted to surrounds one or more portions of the foot including the arch and one or more portions of the heel of the foot (fig. 6), the wrap comprising at least two bladders 32A-D (fig. 5) which when inflated conform to the shape of the one or 
a controller 24 (fig. 6) attached to the channels 36A-36D (fig. 6) that controls the flow of the fluid to the bladders.
Manor et al. does not disclose that the wrap integral with a compression sleeve comprising one or more bladders for applying pressure to a portion of the lower limb, and a channel attached to the one or more bladders for delivering fluid to each bladder of the one or more bladders; the controller attached to the channels that controls the flow of the fluid to the one or more bladders and the second portion comprising a first bladder portion and a second bladder portion of the at least two bladders being positioned so that the first bladder portion focuses compression on a first part of the posterior portion of the heel of the foot and a second bladder portion focuses compression on a second part of the posterior portion of the heel of the foot, wherein the wrap is devoid of material forming the wrap at an open area so that the user places the plantar portion of the heel at the bottom of the foot in the open area when the wrap is being applied to the foot such that the wrap does not cover at least a part of the plantar portion at the bottom of the heel, and wherein the wrap is configured such that the wrap does not cover the ball of the foot when the wrap is applied to the foot, and the first bladder portion and second bladder portion provide compression on the 
However, Arkans teaches a medical apparatus having a compression sleeve 34 comprising one or more bladders 32 for applying pressure to a portion of the lower limb (a calf in fig, 1); a channel 40 (fig. 2) attached to the one or more bladders for delivering fluid to each bladder of the one or more bladders; and a wrap 36 integral with the compression sleeve 34 (fig. 1), wherein the wrap 36 having a first portion (fig. 3) and a second portion 28 (“extending bladder 46 under strap 28”, see fig, 4 and col. 8, lines 43-58) including an extending bladder 46 having a first bladder portion inflatable for focusing compression on a first part of the posterior portion of the heel of the foot and a second bladder portion inflatable for focusing compression on a second part of the posterior portion of the heel of the foot, wherein the extending bladder 46 inflatable to exert a compressive force on the areas between the malleoli and the Achilles on either side of the heel (“extending bladder 46 will cause a compressive force to be exerted on both sides of the ankle” as disclosed in col. 8, lines 43-58, fig. 4 and 7); wherein the wrap 36 is devoid of material forming the wrap at an open area so that the user places the plantar portion of the heel at the bottom of the foot in the open area when the wrap 36 is being applied to the foot such that the wrap 36 does not cover at least a part of the plantar portion at the bottom of the heel (best see in fig. 4) and Arkans further teaches the foot further includes a ball of the foot more distal than a distal end of the arch, and wherein the wrap is configured such that the wrap does not cover the ball of the foot when the wrap is applied to the foot (cut out area that does not cover the ball of the foot as shown in Arkans’ fig. 4). Arkans also teaches that “Although separate bladders in order to allow separate compressive forces to be exerted only where desired” (see col. 8, lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Manor et al.’s reference, such that the wrap is integral with a compression sleeve comprising one or more bladders for applying pressure to a portion of the lower limb and a channel attached to the one or more bladders for delivering fluid to each bladder of the one or more bladders such that the controller attached to the channels that controls the flow of the fluid to the one or more bladders and such that the second portion comprising a first bladder portion and a second bladder portion of the at least two bladders being positioned so that the first bladder portion focuses compression on a first part of the posterior portion of the heel of the foot and a second bladder portion focuses compression on a second part of the posterior portion of the heel of the foot, wherein the wrap is devoid of material forming the wrap at an open area so that the user places the plantar portion of the heel at the bottom of the foot in the open area when the wrap is being applied to the foot such that the wrap does not cover at least a part of the plantar portion at the bottom of the heel, as suggested and taught by Arkans, for the purpose of improving blood flow and providing treatment of deep vein thrombosis through rapid compression of areas of the foot, ankle and calf (col. 10, lines 40-51 ).
Manor et al. does not disclose wherein the first bladder portion is separated from the second bladder portion by welds between the inner and outer walls or 
Regarding claims 10-11 and 24, modified Manor et al. discloses wherein the wrap is Y-shaped when in an unwrapped state (fig. 5); wherein the first and second bladders portions (taught by Arkans) are located on a first arm of the Y-shaped wrap and an arch bladder 32B is located on a second arm of the Y-shaped wrap (see Manor’s fig. 5).
Regarding claims 14 and 31, modified Manor et al. does not discloses that the wrap and the compressive sleeve comprise an inelastic fabric. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an inelastic fabric for the purpose of providing suitable supporting wrap for the medical device during use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Regarding claims 15-16, 25, 27, 32 and 33, Manor et al. discloses at least one bladder (or heel bladder) comprises separation apparatus to separate the walls to create a path for fluid flow into and out of the bladders (see separation lines between bladders as shown in fig. 5); the inner and outer walls of the heel bladder are selectively welded (as taught by Barack et al.) to limit the inflation of the bladder in certain areas so that the pressure applied by the bladder is focused on selected areas of the foot (“Although the above discussion has been described with respect to a single inflatable bladder covering all regions where compressive forces are desired, it would also be possible to utilize separate bladders in order to allow separate compressive forces to be exerted only where desired”, see Arkans’ col. 8, lines 63-67). 
Regarding claims 17, 22-23 and 26, Manor et al. discloses wherein the compression device further comprises at least one arch bladder 32B or 32C (fig. 5 and 7) positioned on the first portion of the wrap to focus compression on the arch of the foot; wherein the at least one heel bladder 32D is integral with a strap 56 of the first portion of the wrap which fastens the wrap over an instep of the foot (fig. 5); wherein the separation apparatus comprises a spacer provided on the interior of at least one wall of the at least 
Regarding claim 29, Arkans discloses wherein the wrap does not extend to the toes at the distal end of the foot when the wrap is applied (see Arkans’ fig. 3-4)
Regarding claims 20 and 36, the modified Manor discloses when in use, at least one channel 36A-D (fig. 2 and 5-6) associated with the at least two bladders runs across at least a portion of the posterior portion of the heel between the first and second portions of the wrap 50; between the one or more bladders of the second compression portion and the one or more bladders of the third compression portion (fig. 2 and 5-6).
Regarding claims 30 and 35, Manor et al. discloses a compression device 50 (fig. 5-6) for a lower limb termination in a foot (fig. 6), wherein the foot extends from a heel to toes at a distal end of the foot, the heel having a plantar portion at a bottom of the foot and a posterior portion at a back of the foot, wherein the foot further includes an arch and a ball of the foot more distal than a distal end of the arch (fig. 6), the compression device comprising:
a wrap 50 (fig. 5) adapted to surrounds one or more portions of the foot including the arch and one or more portions of the heel of the foot (fig. 6), the wrap comprising a (second) compression portion for a portion of the foot comprising one or more bladders 32C or 32B for applying pressure to the arch of the foot (fig. 5 and 7) and a (third) compression portion comprising a heel bladder 32D (fig. 5)a channel 36A-36D (fig. 5) attached to each bladder for delivering fluid to each bladder; and a controller 24 (fig. 6) attached to the channels 36A-36D (fig. 6) that controls the flow of the fluid to the bladders. 

However, Arkans teaches a compression device comprising a first compression portion or sleeve 34 comprising one or more bladders 32 for applying pressure to a portion of the lower limb (a calf in fig, 1); a channel 40 (fig. 2) configured to deliver fluid to the first compression portion; and a wrap 36 integral with the compression sleeve 34 (fig. 1), wherein the wrap 36 having a second compression portion (fig. 3) and a third compression portion 28 (“extending bladder 46 under strap 28”, see fig, 4 and col. 8, lines 43-58) having an extending bladder 46 inflatable for focusing compression on a first part of the posterior portion of the heel of the foot and on a second part of the posterior portion of the heel of the foot, wherein the extending bladder 46 inflatable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Manor et al.’s reference, to include a first compression sleeve comprising one or more bladders for applying pressure to a portion of the lower limb, a channel configured to deliver fluid to the first compression portion such that the controller coupled to the channels that controls the flow of the fluid to the first compression portion and such that the third compression portion comprising one or more bladders being positioned so that a first bladder focuses compression on a first part of the posterior portion of the heel of the foot and a second bladder focuses 
Manor et al. does not disclose wherein the first bladder portion is separated from the second bladder portion by spacers between the inner and outer walls. However, Manor et al. already teach that each bladder portion of bladders 32A-32D is separated from one another by spacers between the inner and outer walls (dotted separating sealing lines as shown in fig. 5). Moreover, Barack et al. teaches a compression sleeve 1 (fig. 3) comprising inflatable cells 2 each having bladders 7 formed by welding the inner and outer shells of the sleeve along the boundaries of the bladders (see [0027] and see vertical and horizontal welding lines along bladders 7 in fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Manor et al.’s reference, such that the first bladder portion is separated from the second bladder portion between the inner and outer walls by spacers in the form of welding lines, as taught and suggested by Barack et al., for the purpose of utilizing separate bladders or bladder portions in order to .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 10, 11, 14-17, 19-27, 29-33, 35 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,574,180 in view of Manor et al., Arkans and/or Barack et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 8,574,180 in view of Manor et al., Arkans and/or Barack et al. teach essentially all the claimed features.
Claims 1, 10, 11, 14-17, 19-27, 29-33, 35 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,463,135 in view of Manor et al., Arkans and/or Barack et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 9,463,135 in view of Manor et al., Arkans and/or Barack et al. teach essentially all the claimed features.


Response to Arguments

Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive for the following reasons:
In response to applicant’s remark that “the Examiner failed to establish a prima facie case of obviousness with respect to independent claims 1, 21, and 30 because nothing was identified by the Examiner within Manor et al. in view of Arkans and Barak et al. that teaches or suggests that the first bladder portion is separated from the second bladder portion by welds between the inner and outer walls as recited in independent claim 1, that the bladder walls of the at least one heel bladder are selectively welded to separate the first bladder portion from the second bladder portion as recited in independent claim 21, that the first bladder portion is separated from the second bladder portion by spacers between the inner and outer walls as recited in independent claim 30”, the examiner respectfully disagrees.
As already discussed above, Applicant’s attention is directed to Manor et al. reference which already teach that each bladder portion of bladders 32A-32D is separated from one another by sealing lines between the inner and outer walls (dotted separating sealing lines as shown in fig. 5) but is silent regarding the sealing lines being welds. However, Barack et al. teaches a compression sleeve 1 (fig. 3) comprising inflatable cells 2 each having bladders 7 formed by welding the inner and outer shells of the sleeve along the boundaries of the bladders (“the cells are subdivided into a plurality of longitudinally extending compartments 7. The compartments are formed, for example, by welding the inner and outer shells of the massaging sleeve along the boundaries of the compartments”, see [0027] and see vertical and horizontal welding lines along separate compressive forces to be exerted only where desired (see Arkans’ col. 8, lines 63-67).

In response to applicant’s remark that “However, nothing within any of Manor et al., Arkans, and Barak et al., taken alone or together, teaches or suggests separating bladder portions with a weld or spacers at the location as recited in independent claims 1, 21, and 30. Specifically, nothing within either of Manor et al. or Arkans teaches or suggests separating the first bladder portion and the second bladder portion with a weld or spacers such that the first bladder portion focuses compression on a first part of the posterior portion of the heel and the second bladder portion focuses compression on a second part of the posterior portion of the heel”, and “Instead, Arkans merely generally includes a blanket statement stating that separate bladders could be utilized to allow separate compressive forces to be exerted only where desired. See Arkans, column 8, lines 63-67. Arkans does not specifically teach or suggest separating bladders to allow compressive forces on separate parts of the posterior of the heel as recited in independent claims 1, 21, and 30. In other words, while Arkans describes separating bladders to allow compressive forces to be exerted only where desired, Arkans does not teach or suggest the desire to separate bladders for separate compressive forces at two portions of the posterior of the heel. Further, neither Manor et al. nor Barak et al. teach separate compressive forces at two portions of the posterior of the heel”, the examiner respectfully disagrees.
It is noted that Applicant is simply attacking selectively each of the references and/or two combined references in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of all the three references Manor et al., Arkans and Barak et al. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986). 
In this case, Barak et al. is cited to specifically teach separating the first bladder portion and the second bladder portion with a weld or spacers (see Barak’s [0027] and see vertical and horizontal welding lines along bladders 7 in fig. 3). Furthermore, Arkans is cited to specifically teach an extending bladder 46 having a first bladder portion inflatable for focusing compression on a specific location which is a first part of the posterior portion of the heel of the foot and a second bladder portion inflatable for focusing compression on another specific location which is a second part of the posterior portion of the heel of the foot, wherein the extending bladder 46 inflatable to exert a compressive force on the areas between the malleoli and the Achilles on either side of the heel (“extending bladder 46 will cause a compressive force to be exerted on both sides of the ankle” as disclosed in col. 8, lines 43-58, fig. 4 and 7); and further teach that “Although the above discussion has been described with respect to a single inflatable bladder covering all regions where compressive forces are desired, it would also be possible to utilize separate bladders in order to allow separate compressive forces to be exerted only weld or spacers (as taught by Barack) such that the first bladder portion focuses compression on a first part of the posterior portion of the heel and the second bladder portion focuses compression on a second part of the posterior portion of the heel (as taught by Arkans’  in col. 8, lines 43-58, fig. 4 and 7)

In response to applicant’s remark that “It is unclear from Figure 4 of Arkans the exact location of the cut out and Arkans does not discuss this cut out at all. Arkans describes that the inflatable bladder extends from just in front of the heel to past the bottom of the foot and under the phalanges. See Arkans, column 8, lines 4-6. Further, Arkans describes that the compressive force extends past the ball of the foot under the phalanges to allow for a compressive force that more closely mimics the compressive force exerted on a foot when an individual walks. See id. at column 8, lines 13-17” and “Manor et al. in view of Arkans and Barak et al. does not teach or suggest that the wrap is configured such that the wrap does not cover the ball of the foot when the 
It is noted that the claim simply and merely requires “the wrap is configured such that the wrap does not cover the ball of the foot when the wrap is applied to the foot”, and as such Applicant’s attention is directed to Arkans’ fig. 4, which clearly illustrate the wrap 36 including a cut out portion located at “a ball of the foot [more distal than a distal end of the arch]” (defined as “padded portion of the sole of the human foot between the toes and the arch”, see https://medical-dictionary.thefreedictionary.com/ball+of+foot), thus appears to comprehend the limitation “the wrap is configured such that the wrap does not cover the ball of the foot when the wrap is applied to the foot” as claimed. Moreover, Applicant’s attentions is also directed to Vogel (US 6,135,116) as an extrinsic evidence to show a typical “ball of the foot” region 104 (see fig. 1 and col. 3, lines 60-65)
In response to Applicant’s argument that “the ball of the foot includes the area between the arch and the toes, and is the location that absorbs the majority of the force on the front of the foot when walking. Arkans describes closely mimicking the compressive force exerted when walking, which implies applying pressure to the ball of the foot. See id. at column 8, lines 15-17. In fact, Arkans specifically differentiates the present invention from the prior art by stating that other devices have been limited to compressive forces between the ball of the foot and the heel. See id. at column 8, lines 11-13”, this is found unpersuasive since Applicant’s conclusive statement about applying pressure to the ball of the foot (implied by Arkans as alleged by Applicant) appear to not commensurate to the claimed limitation of “the wrap does not cover the ball
In response to Applicant’s argument that “Additionally, Applicant submits that Manor et al. and Barak et al. fail to cure these deficiencies. Manor et al. specifically describes that the inflatable bladders 32A-32D apply pressure to the underside of a foot’s toes, metatarsal region, plantar region, and heel. See Manor et al., paragraph [0035], Also, Barak et al. does not describe the garment in detail regarding its relation to specific features of the foot and Figure 2 of Barak et al. appears to show the foot garment covering the ball of the foot”, it is noted that Applicant is simply attacking Manor and/or Barack in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Manor, Arkans and Barack. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In response to applicant's argument regarding “claims 10 and 24 recite that the wrap is Y-shaped when in an unwrapped state. The Examiner asserted that Figure 5 of Manor et al. teaches or suggests this limitation. Applicant submits that Figure 5 of Manor et al. (reproduced below) does not illustrate a Y-shape. Instead, it appears that Manor et al. illustrates one large central portion 52 with attaching portions extending therefrom 52, 54, 56. Further, there are 4 different attaching portions 53, 54, 56, which would be wholly inconsistent with a Y-shape”, the examiner respectfully disagrees.
It is noted that the claim simply and merely requires “the wrap is Y-shaped when in an unwrapped state” without further reciting any additional features or exclusions, and as such Applicant’s attention is directed to Arkans’ fig. 5, which clearly illustrates the wrap 51 including two wings 53 and 56 respectively with a central body 52/54 together forming  .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG D THANH/Primary Examiner, Art Unit 3785